Citation Nr: 0634437	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  01-06 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an apportionment of the veteran's VA pension 
benefits.


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) special 
apportionment decision of February 2001, which denied the 
appellant an apportioned share of the veteran's VA pension 
benefits.  The case was previously remanded in September 
2003.


FINDINGS OF FACT

1.  The veteran is in receipt of monthly pension benefits as 
a single veteran with no dependents who is in need of the 
regular aid and assistance of another person.

2.  The appellant is married to the veteran, but it appears 
that for at least part of the time since she filed her claim, 
they have been estranged and lived apart, and he has not made 
reasonable contributions to her support.

3.  As an apportionment of the veteran's VA pension benefits 
would cause a reduction in his pension benefits, due to both 
the apportionment, as well as increased countable income 
caused by the additional dependency, without any 
corresponding benefit to the appellant, it would be a 
hardship to apportion a share of VA pension benefits to the 
appellant.  


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's pension 
benefits are not met.  38 U.S.C.A. §§ 1521, 5307 (West 2002); 
38 C.F.R. §§ 3.23, 3.60, 3.450, 3.451, 3.458 (2006); M21-1, 
Part VI,  16.26(f)(3) (Aug. 30, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was found to be permanently and totally disabled 
due to non-service-connected disabilities by the RO in an 
August 1999 rating decision.  However, pension was denied due 
to excess income.  In an October 2000 rating decision, the 
veteran was determined to be entitled to a higher rate of 
pension based on the need for the regular aid and attendance 
of another person.  In December 2000, he was awarded pension 
benefits.  The veteran was adjudicated incompetent in 
February 2001, and a third party fiduciary was appointed to 
administer the veteran's VA funds.

The appellant filed a claim for apportionment in June 2000, 
stating that she and the veteran were now living apart.  She 
contends that she is entitled to an apportioned share of the 
veteran's VA improved pension benefits, because they are 
still married, she provides assistance to him, and he does 
not contribute regularly to her support.  

The law provides that all or any part of a veteran's pension 
may be apportioned if the veteran's spouse is not residing 
with the veteran, and the veteran is not reasonably 
discharging his responsibility for the spouse's support. 38 
U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.452.  In addition, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, a veteran's 
compensation may be specially apportioned to the veteran's 
dependents as long as such apportionment would not cause 
undue hardship to other persons in interest including the 
veteran.  38 C.F.R. § 3.451.  Consideration will be given to 
such factors as the amount of VA benefits payable; other 
resources and income of the veteran and the dependents on 
whose behalf apportionment is claimed; and special needs of 
the veteran, his dependents, and the apportionment claimants.  
38 C.F.R. § 3.451.

VBA's Adjudication Procedure Manual, M21-1, Part IV, contains 
the following provision, based on the authority of 38 C.F.R. 
§ 3.451: "Do not make an apportionment to the spouse of a 
veteran in receipt of Improved pension if complete 
development reveals that the effect of the apportionment 
would be to create dependency and cause an overall reduction 
in the veteran's rate of pension.  Deny the apportionment on 
the grounds that it would cause the veteran undue hardship."  
M21-1, Part IV,  16.26(f)(3).  

However, unless a veteran and his or her spouse who live 
apart are also estranged, and the veteran is not contributing 
reasonably to the spouse's support, the veteran's spouse is a 
dependent.  38 C.F.R. § 3.23(d).  Indeed, the requirement 
that separated spouses be estranged for a dependency to be 
eliminated was, in all probability, designed to prevent 
veterans and their spouses from electing to live apart for 
the purpose of maximizing VA benefits by excluding the 
spouse's income.  See 38 C.F.R. § 3.60 ("a person shall be 
considered as living with his or her spouse even though they 
reside apart unless they are estranged.").

The Manual defines a couple as "estranged" if they live 
apart because of marital discord.  M21-1, Part IV,  16.26 
(b)(5).  Although it appears clear that the veteran and his 
spouse resided apart for at least part of the time since she 
filed her claim, she indicated in a recent statement that her 
and the veteran now reside together, which would foreclose 
her claim for apportionment.  Moreover, for the time period 
that they did live apart, there is conflicting evidence as to 
whether they were actually estranged.  While a field examiner 
in August 2001 concluded that they were estranged, medical 
records indicate that the appellant often accompanied the 
veteran to appointments, and provided assistance in his daily 
needs.  However, on a February 2005 field examination the 
appellant was not present, and home health care reports have 
not indicated the appellant's presence or participation in 
the veteran's life.  Again, it appears they now live together 
due to the veteran's declining health.

Unfortunately, neither the veteran nor the appellant's own 
statements can be considered reliable, as the veteran has 
been found incompetent due to dementia, while the appellant's 
statements are not credible.  For instance, she submitted a 
statement, purporting to be from and signed by the veteran, 
but which was determined by expert analysis to have been 
written and signed by herself.  Her correspondence as a whole 
does not show either consistency or openness in terms of the 
information provided regarding her financial status, or her 
dealings with the veteran.  Her frequent contact with the VA 
medical center appears to be centered on her belief that she 
is entitled to a share of the veteran's benefits.  Thus, the 
Board finds that the evidence as to whether they were in fact 
estranged for at least some of the time since the appellant 
filed her claim is evenly balanced, and will proceed to an 
analysis as to whether an apportionment would cause an 
overall reduction in the veteran's rate of pension, resulting 
in hardship.   

The most complete picture of the veteran's and appellant's 
financial status for a comparable time period is provided in 
the field examination reports dated in March 2001 and 
September 2001; award letters dated in April 2001 and July 
2001; information from the Social Security Administration 
(SSA) received in February 2001; and an April 2001 report 
from the appellant listing her income and expenses.  Data 
received from SSA in 2004 shows the amounts the veteran and 
appellant have received over the past few years.

The veteran is currently in receipt of VA pension benefits as 
a single veteran in an amount based on the need of the 
regular aid and assistance of another person.  See 
38 U.S.C.A. § 1521(d), (e); 38 C.F.R. § 3.351(a).  The amount 
of pension he receives is derived by subtracting his other 
income-in this case, his SSA benefits-from the maximum 
rate.  38 C.F.R. §§ 3.371, 3.372.  Thus, his combined 
income-SSA and VA pension-is the highest amount allowable 
for a single veteran in need of aid and attendance.  

During the 2001 time period, the veteran's combined SSA and 
VA pension resulted in a total monthly income of $1,286.  The 
appellant's income, consisting of $349 in SSA, plus $201 in 
Supplemental Security Income (SSI), totalled $550.  In 
addition, she was in receipt of food stamps in an 
undetermined amount.  Data from SSA shows the appellant 
continued to receive $349 in monthly benefits, with increases 
to $358 in December 2001, $363 in December 2002, and $371 in 
December 2003.  The veteran received $695 in SSA benefits in 
2001, with increases to $713 in December 2001, $723 in 
December 2002, and $738 in December 2003.  The appellant 
indicated in an October 2005 statement that she received $589 
per month, and she was, for the most part, able to cover her 
bills, but there was essentially no money left each month.

According to the July 2001 award letter, the veteran was 
entitled to monthly pension in the amount of $591 as a single 
veteran without dependents, but his monthly pension was only 
$489 when the appellant was added as a dependent, and her 
income was counted.  Thus, for the appellant to be added as a 
dependent would reduce the veteran's monthly benefits by over 
$102.  This does not include any further reductions that 
would occur if his income was to be apportioned.  

On the other hand, it does not appear that the appellant 
would derive any benefit from this loss of income to the 
veteran.  In this regard, her SSA payments are countable as 
income for VA purposes, thus reducing the veteran's overall 
monthly payment if she is added as a dependent.  See 
38 C.F.R. § 3.271.  In contrast, SSI, considered to be a type 
of welfare, is not countable income for VA purposes.  M21-1, 
Part IV,  16.41(b)(1); see 38 C.F.R. § 3.272(a).  
Nevertheless, VA pension benefits are countable income for 
SSI purposes.  See 20 C.F.R. § 416.1123(e) (The amount of VA 
benefits attributable to a dependent of a veteran is 
countable as unearned cash income if the SSI beneficiary 
resides with the veteran, or the SSI beneficiary receives a 
separate payment from VA.  An apportionment would constitute 
a "separate payment.").  

Thus, if the appellant was to get an apportionment of VA 
benefits, her SSI benefits would be correspondingly reduced, 
and she would still have essentially the same monthly income 
as before the apportionment.  On the other hand, the 
veteran's monthly benefits would be reduced, first by the 
amount of the apportionment, and secondly by the reduction 
caused by adding the appellant as a dependent, as discussed 
above.  Since the veteran's benefits would be reduced, with 
no overall gain to the appellant, it would be a hardship to 
the veteran to award an apportionment.  

In sum, since the evidence as to whether the veteran and the 
appellant are estranged is evenly balanced, and since there 
would be hardship to the veteran in apportioning his 
benefits, with no net benefit to the appellant, the evidence 
is against the appellant's claim, and an apportioned share of 
the veteran's VA benefits must be denied.  See 38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  Although not specifically 
addressing the apportionment statute (38 U.S.C.A. § 5307), 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA does not apply to claims 
predicated on chapter 53 of title 38 of the U.S. Code, which 
concerns special provisions relating to VA benefits.  See 
Lueras v. Principi, 18 Vet.App. 435 (2004); Barger v. 
Principi, 16 Vet.App. 132 (2002).  This does not, however, 
obviate the necessity of informing a claimant of the evidence 
necessary to substantiate a claim.  See Barger.  This was 
accomplished in a March 2001 letter to the appellant, which 
specifically told her of the information she needed to submit 
to substantiate her claim, i.e., proof of marriage, proof of 
the veteran's prior divorce, a statement that she was not 
living with the veteran, and income information.  All of this 
information had to be supplied by the appellant.  Although 
this letter followed the February 2001 special apportionment 
decision on appeal, subsequently the claim was readjudicated, 
as indicated by the May 2001 statement of the case, and 
multiple subsequent supplemental statements of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Moreover, in those documents, she was provided with 
information as to why her claim continued to be denied, 
including a discussion of evidence that was lacking, or 
failed to support her claim.   Thus, the duty to notify, as 
applied to a claim for apportionment benefits, was satisfied.

An additional letter was sent to the appellant in October 
2005, which informed her what evidence and information was 
needed to substantiate her claim for benefits and the 
respective duties of VA and the appellant in developing the 
claim.

Although supplemental statements of the case dated in 
November 2002, February 2004, March 2005, and December 2005 
were sent to the veteran's custodian, as well as to the 
appellant, it does not appear that contested claim procedures 
were otherwise followed.  See 38 C.F.R. §§ 20.500-20.504 
(2006).  Nevertheless, since the veteran's custodian provided 
no evidence or comment, there was no information to provide 
the appellant, and since the claim has been decided in the 
veteran's favor, any failures in notification to the 
veteran's custodian were harmless error.

In addition, all assistance feasible on the part of VA in 
obtaining relevant evidence was provided to the appellant.  
The RO obtained information from VA and SSA as to income 
received by the veteran and the appellant.  Field 
examinations were provided in March 2001, September 2001, and 
February 2005.  Although the RO requested updated financial 
information from the veteran (through his custodian) and the 
appellant in April 2004, neither party provided the requested 
information.  However, the field examiner subsequently 
obtained information regarding the veteran's income and 
expenses.  Thus, the duty to assist, as it may be applied to 
an apportionment claim, was satisfied to the extent possible 
in light of the failure of the appellant to provide all of 
the requested information.  Therefore, she is not prejudiced 
by the Board considering the merits of the claim in this 
decision.  


ORDER

Entitlement to an apportionment of the veteran's VA pension 
benefits is denied.


____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


